Citation Nr: 0903235	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to April 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of stressors incurred during his 
military service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

The diagnostic criteria, including those related to 
stressors, set forth in DSM-IV for mental disorders have been 
adopted by the VA.  See 38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror."  DSM-IV at 427-28.  The sufficiency of a stressor is 
a medical determination.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

Historically, the veteran served in the Navy from August 1963 
to April 1966.  An inservice treatment report, dated in 
December 1965, noted the veteran's "hyperventilated 
syndrome" the previous day.  The report stated that the 
veteran had attacked another man with a wrench on that day.  
It also noted that a psychiatric evaluation should be 
performed to determine whether the veteran "should be 
considered responsible for his behavior which would require 
disciplinary action for assault with a deadly weapon or if 
his behavior is a manifestation of an incapacitating mental 
disorder."  He was treated with Thorazine and placed in 
seclusion under guard for aggressive and suicidal 
precautions.  A follow-up treatment report, dated in December 
1965, noted that the veteran reported having homosexual 
thoughts which he finds very ego-dystonic, and that these 
thoughts have put him into an extremely anxious state.  The 
report concluded with a diagnosis of anxiety reaction 
(homosexual panic).  The examiner recommended that the 
veteran be discharged from service.

A treatment report, dated in February 1966, noted that the 
veteran had been transferred off his ship after becoming 
anxious, depressed, and afraid of losing control of his 
hostile impulses.  The report noted that he had requested to 
be transferred from him position in the fire room, and had 
become unable to perform his duties properly.  Following a 
mental status examination, the report concluded with a 
diagnosis of passive-dependent personality disorder.  A 
medical board report, dated in March 1966, noted that the 
veteran was diagnosed with passive-dependent personality, and 
recommended that he be discharged from the service.

A post service treatment report, dated in April 2005, noted 
diagnoses of PTSD, generalized anxiety disorder and major 
depression.  It also noted an Axis II diagnosis of schizoid 
personality disorder, and listed a global assessment of 
functioning (GAF) score of 50.  A private treatment report, 
dated in June 2005, noted that the veteran had been diagnosed 
with PTSD, generalized anxiety disorder and severe major 
depression, and further noted he had "struggled 
unsuccessfully to suppress the horrors of his combat 
experience and sexual assault aboard ship."

In support of his claim seeking service connection for PTSD, 
the veteran filed a statement, received in June 2005, 
indicating that a sailor had tried to rape him in the boiler 
room of his ship.  He claimed that this incident led to his 
subsequent discharge.  
  
The veteran has also reported additional stressors, including 
(1) an attack on a ship next to theirs killing many onboard 
in the Gulf of Tonkin; and (2) an attack on his own ship, 
which had gotten stuck in the mud up the Saigon River, from 
an enemy soldier disguised as a floating log.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered. 
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical. 
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8).

As noted above, the evidence of record does indicate that the 
veteran was discharged from the service following his having 
been diagnosed with anxiety reaction (homosexual panic).  
Moreover, he has alleged being the victim of a sexual 
assault.  Finally, the private treatment report, dated in 
June 2008, suggests a relationship between his "sexual 
assault aboard ship" and his current psychiatric condition.  
Under these circumstances, additional development is required 
herein. 

Under the circumstances of this case, the RO must provide the 
veteran with a final opportunity to provide additional 
details regarding his claimed stressors.  As for his claimed 
inservice sexual assault, the RO must provide notice to the 
veteran as indicated in VA ADJUDICATION MANUAL M21-1, Part 
III, para. 5.14c.  After this is accomplished, the RO should 
attempt to verify any additional stressors for which there is 
sufficient detail to attempt verification.  

Accordingly, the claim is remanded for the following actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD during the 
course of this appeal.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  As for his claimed inservice sexual 
assault, the RO must provide notice to 
the veteran as indicated in VA 
ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c.   The RO should also request 
that the veteran provide further details 
of his other claimed stressor(s) in 
service, including, but not limited to, 
the approximate date (within a three 
month range) and place of each 
stressor(s); the names, ranks, and units 
(including ship names) of persons 
involved; and the circumstances of the 
stressor(s), to include: (1) the attack 
on a ship next to theirs killing many 
onboard in the Gulf of Tonkin; (2) the 
attack on his own ship, which had been 
stuck in the mud up the Saigon River, 
from an enemy soldier disguised as a 
floating log.  The RO must inform the 
veteran that he must be as specific as 
possible, as well as potential sources of 
evidence to corroborate his stressors, 
such as copies of letters written during 
service and statements from individuals 
familiar with his claimed stressors, e.g. 
former fellow service members, including 
peers, subordinates, or superiors.  The 
RO must notify the veteran that failure 
to provide such information may result in 
the denial of this claim.  

3.  Thereafter, if required pursuant to 
the development above, the RO must 
prepare a summary of the veteran's 
alleged stressors to the extent possible.  
A copy of the summary, the veteran's 
stressor statements, and pertinent 
service personnel records must be 
forwarded to the JSRRC for verification 
of the specific incidents alleged by the 
veteran.

4.  When the above action has been 
completed, the veteran must be provided 
with a VA examination by a psychiatrist 
to ascertain the nature, severity, and 
etiology of any PTSD found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  The RO must provide the 
examiner a summary of the verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in the current 
psychiatric symptoms.  This summary of 
verified stressors must include the 
veteran's claimed stressor concerning his 
documented assault on a ship mate in 
December 1965.

The examination report must include a 
detailed account of all pathology found 
to be present.  If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination must 
include a complete rationale for all 
opinions expressed.  The report prepared 
must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the August 2008 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




